Opinion by
Watkins, J.,
This is an unemployment compensation case in which the Bureau of Employment Security, the Referee, and the Unemployment Compensation Board of Review all concluded that the claimant was not entitled to benefits under the provisions of §402(a) of the Unemployment Compensation Law, 43 PS §S02(a), when she refused to accept several referrals of suitable work.
The claimant, Mary G. Valentine, was last employed by Delaware Valley Wool Scouring Company, Philadelphia, Pennsylvania, as a general office worker, at $100 per week. It should be noted that the record discloses that the corporation was owned and controlled by her father. She was laid off on September 2, 1960. She was offered two referrals as an assistant bookkeeper at salaries of $50 and $60, respectively, after she had been unemployed for more than four months. She refused to accept either referral because the salary was insufficient.
As we said in Lorenzi Unemployment Compensation Case, 197 Pa. Superior Ct. 573, 180 A. 2d 84 (1962), “. . . the good cause necessary for refusing proffered work rests on the good faith of the claimant, which includes conduct which is consistent with the genuine desire to work and be self supporting.” This claimant’s conduct is not consistent with this definition of good *576cause. Weiland Unemployment Compensation Case, 167 Pa. Superior Ct. 554, 76 A. 2d 457 (1950); Bentz Unemployment Compensation Case, 190 Pa. Superior Ct. 582, 155 A. 2d 461 (1959); D’Amato Unemployment Compensation Case, 196 Pa. Superior Ct. 76, 173 A. 2d 680 (1961).
Decision affirmed.